     Case: 1:19-cv-00031-DMB-RP Doc #: 55 Filed: 06/19/20 1 of 1 PageID #: 619




                      IN THE UNITED STATES DISTRICT COURT
                      FOR NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

DARLENE HURT                                                                      PLAINTIFF

V.                                                                 NO. 1:19-CV-31-DMB-RP

PRENTISS COUNTY, MS, et al.                                                   DEFENDANTS


                                           ORDER

       On June 19, 2020, the parties filed a “Stipulation of Dismissal with Prejudice” in which

they “stipulate that all claims brought against the Defendants in this matter are dismissed with

prejudice.” Doc. #54. Accordingly, the pending motion for summary judgment [51] and the

pending motion for judgment on the pleadings [53] are DENIED as moot, and this case is

CLOSED.

       SO ORDERED, this 19th day of June, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
